EXHIBIT 12.2 NEVADA POWER COMPANY RATIOS OF EARNINGS TO FIXED CHARGES (Dollars in Thousands) Nine Months Ended September 30, 2008 Year Ended December 31, 2008 2007 2007 2006 2005 2004 2003 EARNINGS AS DEFINED: Income (Loss) From Continuing Operations After Interest Charges $165,482 $161,280 $ 165,694 $ 224,540 $132,734 $104,312 $19,277 Income Taxes 80,942 83,498 78,352 117,510 63,995 56,572 (614) Income (Loss) From Continuing Operations before Income Taxes 246,424 244,778 244,046 342,050 196,729 160,884 18,663 Fixed Charges 149,686 143,497 190,016 190,333 159,776 145,055 195,342 Capitalized Interest (allowance for borrowed funds used during construction) (16,503) (9,189) (13,196) (11,614) (23,187) (5,738) (2,700) Total $379,607 $379,086 $ 420,866 $ 520,769 $333,318 $300,201 $211,305 FIXED CHARGES AS DEFINED: Interest Expensed and Capitalized (1) $149,686 $143,497 $ 190,016 $ 190,333 $159,776 $145,055 $195,342 Total $149,686 $143,497 $ 190,016 $ 190,333 $159,776 $145,055 $195,342 RATIO OF EARNINGS TO FIXED CHARGES 2.54 2.64 2.21 2.74 2.09 2.07 1.08 (1) Includes amortization of premiums, discounts, and capitalized debt expense and interest component of rent expense. For the purpose of calculating the ratios of earnings to fixed charges, “Fixed charges” represent the aggregate of interest charges on short-term and long-term debt (whether expensed or capitalized) and the portion of rental expense deemed attributable to interest.“Earnings” represents pre-tax income (or loss) from continuing operations before fixed charges (excluding capitalized interest).
